DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ROSE MARIE BATTAGLIA,
                            Appellant,

                                     v.

         STATE ATTORNEY OF THE NINETEENTH CIRCUIT,
                   and BERNARD ROMERO,
                         Appellees.

                              No. 4D20-1667

                              [May 13, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No.
562018CA002007AXXXHC.

  Diana L. Martin of Cohen Milstein Sellers Toll PLLC, Palm Beach
Gardens, for appellant.

  Daniel S. Weinger, Daniel J. Santaniello, and Chris Moore of Luks,
Santaniello, Petrillo & Cohen, Fort Lauderdale, for appellee Bernard
Romero.

PER CURIAM.

  Affirmed.

MAY, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.